
	
		II
		110th CONGRESS
		1st Session
		S. 22
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Webb (for himself,
			 Mr. Hagel, Mr.
			 Warner, Mr. Lautenberg,
			 Mr. Reid, Mrs.
			 Lincoln, Ms. Snowe,
			 Ms. Collins, Ms. Mikulski, Mr.
			 Sanders, Mrs. Boxer,
			 Mr. Bingaman, Mrs. McCaskill, Mr.
			 Kerry, Mr. Durbin,
			 Mr. Wyden, Mr.
			 Tester, Ms. Stabenow,
			 Mr. Brown, Mr.
			 Casey, Mrs. Clinton,
			 Ms. Landrieu, Mr. Baucus, Mr.
			 Harkin, Mr. Menendez,
			 Mr. Whitehouse, Mr. Inouye, Mr.
			 Obama, Mrs. Feinstein,
			 Mr. Biden, Mr.
			 Dorgan, Mr. Bayh,
			 Mr. Johnson, Mr. Pryor, Mr.
			 Rockefeller, Mr. Kennedy,
			 Mr. Salazar, Mr. Lugar, and Mr.
			 Schumer) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  program of educational assistance for members of the Armed Forces who serve in
		  the Armed Forces after September 11, 2001, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Post-9/11 Veterans Educational
			 Assistance Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)On September 11,
			 2001, terrorists attacked the United States, and the brave members of the
			 Armed
			 Forces of the United States were called to the defense of the Nation.
			(2)Service on active
			 duty in the Armed Forces has been especially arduous for the members of
			 the
			 Armed Forces since September 11, 2001.
			(3)The United States
			 has a proud history of offering educational assistance to millions of
			 veterans,
			 as demonstrated by the many G.I. Bills enacted since World War
			 II. Educational assistance for veterans helps reduce the costs of war,
			 assist
			 veterans in readjusting to civilian life after wartime service, and boost
			 the
			 United States economy, and has a positive effect on recruitment for the
			 Armed
			 Forces.
			(4)The current
			 educational assistance program for veterans is outmoded and designed for
			 peacetime service in the Armed Forces.
			(5)The people of the
			 United States greatly value military service and recognize the difficult
			 challenges involved in readjusting to civilian life after wartime service
			 in
			 the Armed Forces.
			(6)It is in the
			 national interest for the United States to provide veterans who served on
			 active duty in the Armed Forces after September 11, 2001, with enhanced
			 educational assistance benefits that are worthy of such service and are
			 commensurate with the educational assistance benefits provided by a
			 grateful
			 Nation to veterans of World War II.
			3.Educational
			 assistance for members of the Armed Forces who serve after September 11,
			 2001
			(a)Educational
			 assistance authorized
				(1)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
					
						33Post–9/11
				Educational Assistance 
							
								SUBCHAPTER I—Definitions
								Sec. 
								3301. Definitions.
								SUBCHAPTER II—Educational Assistance
								3311. Educational assistance for service in the Armed Forces
				  commencing on or after September 11, 2001: entitlement.
								3312. Educational assistance: duration.
								3313. Educational assistance: amount; payment.
								3314. Tutorial assistance.
								3315. Licensure and certification tests.
								3316. Supplemental educational assistance for additional
				  service.
								3317. Public-private contributions for additional educational
				  assistance.
								SUBCHAPTER III—Administrative Provisions
								3321. Time limitation for use of and eligibility for
				  entitlement.
								3322. Bar to duplication of educational assistance
				  benefits.
								3323. Administration.
								3324. Allocation of administration and costs.
							
							IDefinitions
								3301.DefinitionsIn this chapter:
									(1)The term active duty has the
				meanings as follows (subject to the limitations specified in
			 sections 3002(6)
				and 3311(b) of this title):
										(A)In the case of
				members of the regular components of the Armed Forces, the meaning
			 given such
				term in section 101(21)(A) of this title.
										(B)In the case of
				members of the reserve components of the Armed Forces, service on
			 active duty
				under a call or order to active duty under section 688, 12301(a),
			 12301(d),
				12301(g), 12302, or 12304 of title 10.
										(2)The term
				entry level and skill training means the following:
										(A)In the case of
				members of the Army, Basic Combat Training and Advanced Individual
				Training.
										(B)In the case of
				members of the Navy, Recruit Training (or Boot Camp) and Skill
			 Training (or
				so-called A School).
										(C)In the case of
				members of the Air Force, Basic Military Training and Technical
				Training.
										(D)In the case of
				members of the Marine Corps, Recruit Training and Marine Corps
			 Training (or
				School of Infantry Training).
										(E)In the case of
				members of the Coast Guard, Basic Training.
										(3)The terms program of education
				and Secretary of Defense have the meaning given such terms in
				section 3002 of this title.
									IIEducational
				Assistance
								3311.Educational
				assistance for service in the Armed Forces commencing on or after
			 September 11,
				2001: entitlement
									(a)EntitlementSubject
				to subsections (d) and (e), each individual described in subsection
			 (b) is
				entitled to educational assistance under this chapter.
									(b)Covered
				individualsAn individual described in this subsection is any
				individual as follows:
										(1)An individual
				(including an individual as a Reserve) who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 36 months
			 on active
				duty in the Armed Forces (including service on active duty in entry
			 level and
				skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty; or
												(ii)is discharged or
				released from active duty as described in subsection (c).
												(2)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves at least 30 continuous days on
			 active duty in
				the Armed Forces; and
											(B)after completion
				of service described in subparagraph (A), is discharged or released
			 from active
				duty in the Armed Forces for a service-connected disability.
											(3)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 30
			 months, but less
				than 36 months, on active duty in the Armed Forces (including
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 36 months; or
												(ii)before
				completion of service on active duty of an aggregate of 36 months,
			 is
				discharged or released from active duty as described in subsection
			 (c).
												(4)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 24
			 months, but less
				than 30 months, on active duty in the Armed Forces (including
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 30 months; or
												(ii)before
				completion of service on active duty of an aggregate of 30 months,
			 is
				discharged or released from active duty as described in subsection
			 (c).
												(5)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 18
			 months, but less
				than 24 months, on active duty in the Armed Forces (excluding
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 24 months; or
												(ii)before
				completion of service on active duty of an aggregate of 24 months,
			 is
				discharged or released from active duty as described in subsection
			 (c).
												(6)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 12
			 months, but less
				than 18 months, on active duty in the Armed Forces (excluding
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 18 months; or
												(ii)before
				completion of service on active duty of an aggregate of 18 months,
			 is
				discharged or released from active duty as described in subsection
			 (c).
												(7)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 6 months,
			 but less
				than 12 months, on active duty in the Armed Forces (excluding
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 12 months; or
												(ii)before
				completion of service on active duty of an aggregate of 12 months,
			 is
				discharged or released from active duty as described in subsection
			 (c).
												(8)An individual
				who—
											(A)commencing on or
				after September 11, 2001, serves an aggregate of at least 90 days,
			 but less
				than 6 months, on active duty in the Armed Forces (excluding
			 service on active
				duty in entry level and skill training); and
											(B)after completion
				of service described in subparagraph (A)—
												(i)continues on
				active duty for an aggregate of less than 6 months; or
												(ii)before
				completion of service on active duty of an aggregate of 6 months,
			 is discharged
				or released from active duty as described in subsection (c).
												(c)Covered
				discharges and releasesA discharge or release from active duty
				of an individual described in this subsection is a discharge or
			 release as
				follows:
										(1)A discharge from
				active duty in the Armed Forces with an honorable discharge.
										(2)A release after
				service on active duty in the Armed Forces characterized by the
			 Secretary
				concerned as honorable service and placement on the retired list,
			 transfer to
				the Fleet Reserve or Fleet Marine Corps Reserve, or placement on
			 the temporary
				disability retired list.
										(3)A release from
				active duty in the Armed Forces for further service in a reserve
			 component of
				the Armed Forces after service on active duty characterized by the
			 Secretary
				concerned as honorable service.
										(4)A discharge or
				release from active duty in the Armed Forces for—
											(A)a medical
				condition which preexisted the service of the individual as
			 described in the
				applicable paragraph of subsection (b) and which the Secretary
			 determines is
				not service-connected;
											(B)hardship;
				or
											(C)a physical or
				mental condition that was not characterized as a disability and did
			 not result
				from the individual's own willful misconduct but did interfere with
			 the
				individual's performance of duty, as determined by the Secretary
			 concerned in
				accordance with regulations prescribed by the Secretary of Defense.
											(d)Prohibition on
				treatment of certain service as period of active dutyThe
				following periods of service shall not be considered a part of the
			 period of
				active duty on which an individual's entitlement to educational
			 assistance
				under this chapter is based:
										(1)A period of
				service on active duty of an officer pursuant to an agreement under
			 section
				2107(b) of title 10.
										(2)A period of
				service on active duty of an officer pursuant to an agreement under
			 section
				4348, 6959, or 9348 of title 10.
										(3)A period of
				service that is terminated because of a defective enlistment and
			 induction
				based on—
											(A)the individual's
				being a minor for purposes of service in the Armed Forces;
											(B)an erroneous
				enlistment or induction; or
											(C)a defective
				enlistment agreement.
											(e)Treatment of
				individuals entitled under multiple provisionsIn the event an
				individual entitled to educational assistance under this chapter is
			 entitled by
				reason of both paragraphs (4) and (5) of subsection (b), the
			 individual shall
				be treated as being entitled to educational assistance under this
			 chapter by
				reason of paragraph (5) of such subsection.
									3312.Educational
				assistance: duration
									(a)In
				generalSubject to section 3695 of this title and except as
				provided in subsections (b) and (c), an individual entitled to
			 educational
				assistance under this chapter is entitled to a number of months of
			 educational
				assistance under section 3313 of this title equal to 36 months,
			 which is the
				equivalent of four academic years.
									(b)Continuing
				receiptThe receipt of educational assistance under section 3313
				of this title by an individual entitled to educational assistance
			 under this
				chapter is subject to the provisions of section 3321(b)(2) of this
				title.
									(c)Discontinuation
				of education for active duty(1)Any payment of
				educational assistance described in paragraph (2) shall not—
											(A)be charged against any entitlement to
				educational assistance of the individual concerned under this
			 chapter;
				or
											(B)be counted against the aggregate
				period for which section 3695 of this title limits the individual's
			 receipt of
				educational assistance under this chapter.
											(2)Subject to paragraph (3), the payment
				of educational assistance described in this paragraph is the
			 payment of such
				assistance to an individual for pursuit of a course or courses
			 under this
				chapter if the Secretary finds that the individual—
											(A)(i)in the case of an
				individual not serving on active duty, had to discontinue such
			 course pursuit
				as a result of being called or ordered to serve on active duty
			 under section
				688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; or
												(ii)in the case of an individual serving
				on active duty, had to discontinue such course pursuit as a result
			 of being
				ordered to a new duty location or assignment or to perform an
			 increased amount
				of work; and
												(B)failed to receive credit or lost
				training time toward completion of the individual's approved
			 education,
				professional, or vocational objective as a result of having to
			 discontinue, as
				described in subparagraph (A), the individual's course pursuit.
											(3)The period for which, by reason of
				this subsection, educational assistance is not charged against
			 entitlement or
				counted toward the applicable aggregate period under section 3695
			 of this title
				shall not exceed the portion of the period of enrollment in the
			 course or
				courses from which the individual failed to receive credit or with
			 respect to
				which the individual lost training time, as determined under
			 paragraph
				(2)(B).
										3313.Educational
				assistance: amount; payment
									(a)PaymentThe
				Secretary shall pay to each individual entitled to educational
			 assistance under
				this chapter who is pursuing an approved program of education
			 (other than a
				program covered by subsections (e) through (i)) the amounts
			 specified in
				subsection (c) to meet the expenses of such individual's
			 subsistence, tuition,
				fees, and other educational costs for pursuit of such program of
				education.
									(b)Approved
				programs of educationExcept as provided in subsections (g)
				through (i), a program of education is an approved program of
			 education for
				purposes of this chapter if the program of education is approved
			 for purposes
				of chapter 30 of this title.
									(c)Amount of
				educational assistanceThe amounts payable under this subsection
				for pursuit of an approved program of education are amounts as
			 follows:
										(1)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(1) or 3311(b)(2) of this title, amounts as follows:
											(A)An amount equal
				to the established charges for the program of education, except
			 that the amount
				payable under this subparagraph may not exceed the maximum amount
			 of
				established charges regularly charged in-State students for
			 full-time pursuit
				of programs of education by the public institution of higher
			 education in the
				State in which the individual is enrolled that has the highest rate
			 of
				regularly-charged established charges for programs of education
			 among all
				public institutions of higher education in such State.
											(B)A monthly housing
				stipend in an amount equal to the monthly amount of the basic
			 allowance for
				housing payable under section 403 of title 37 for a member with
			 dependents in
				pay grade E–5 residing in the military housing area that
			 encompasses all or the
				majority portion of the ZIP code area in which is located the
			 institution of
				higher education at which the individual is enrolled.
											(C)A yearly stipend
				for books, supplies, equipment, and other educational costs in the
			 amount of
				$1,000.
											(2)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(3) of this title, amounts equal to 90 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(3)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(4) of this title, amounts equal to 80 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(4)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(5) of this title, amounts equal to 70 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(5)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(6) of this title, amounts equal to 60 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(6)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(7) of this title, amounts equal to 50 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(7)In the case of an
				individual entitled to educational assistance under this chapter by
			 reason of
				section 3311(b)(8) of this title, amounts equal to 40 percent of
			 the amounts
				that would be payable to the individual under paragraph (1) for the
			 program of
				education if the individual were entitled to amounts for the
			 program of
				education under paragraph (1) rather than this paragraph.
										(d)Frequency of
				payment(1)Payment of the amounts
				payable under subsection (c)(1)(A), and of similar amounts payable
			 under
				paragraphs (2) through (7) of subsection (c), for pursuit of a
			 program of
				education shall be made in a lump-sum amount for the entire
			 quarter, semester,
				or term, as applicable, of the program of education before the
			 commencement of
				such quarter, semester, or term.
										(2)Payment of the amount payable under
				subsection (c)(1)(B), and of similar amounts payable under
			 paragraphs (2)
				through (7) of subsection (c), for pursuit of a program of
			 education shall be
				made on a monthly basis.
										(3)The amount payable under subsection
				(c)(1)(C), and similar amounts payable under paragraphs (2) through
			 (7) of
				subsection (c), for pursuit of a program of education shall be
			 payable in equal
				installments for the quarter, semester, or term, as applicable,
			 falling within
				the year concerned. Payment of such amounts shall be made in a
			 lump-sum amount
				for the entire quarter, semester, or term, as the case may be, of
			 the program
				of education before the commencement of such quarter, semester, or
			 term.
										(4)The Secretary shall prescribe in
				regulations methods for determining the number of months (including
			 fractions
				thereof) of entitlement of an individual to educational assistance
			 this chapter
				that are chargeable under this chapter for an advance payment of
			 amounts under
				paragraphs (1) and (3) for pursuit of a program of education on a
			 quarter,
				semester, term, or other basis.
										(e)Programs of
				education pursued on active duty(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of
			 education
				while on active duty.
										(2)The amount of educational assistance
				payable under this chapter to an individual pursuing a program of
			 education
				while on active duty is the lesser of—
											(A)the established charges which
				similarly circumstanced nonveterans enrolled in the program of
			 education
				involved would be required to pay; or
											(B)the amount of the charges of the
				educational institution as elected by the individual in the manner
			 specified in
				section 3014(b)(1) of this title.
											(3)Payment of the amount payable under
				paragraph (2) for pursuit of a program of education shall be made
			 in a lump-sum
				amount for the entire quarter, semester, or term, as applicable, of
			 the program
				of education before the commencement of such quarter, semester, or
			 term.
										(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for
			 which amounts
				are paid an individual under this subsection, the entitlement of
			 the individual
				to educational assistance under this chapter shall be charged at
			 the rate of
				one month for each such month.
										(f)Programs of
				education pursued on less than half-Time basis(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of
			 education
				on less than half-time basis.
										(2)The educational assistance payable
				under this chapter to an individual pursuing a program of education
			 on less
				than half-time basis is the amounts as follows:
											(A)The amount equal to the lesser
				of—
												(i)the established charges which
				similarly circumstanced nonveterans enrolled in the program of
			 education
				involved would be required to pay; or
												(ii)the maximum amount that would be
				payable to the individual for the program of education under
			 paragraph (1)(A)
				of subsection (c), or under the provisions of paragraphs (2)
			 through (7) of
				subsection (c) applicable to the individual, for the program of
			 education if
				the individual were entitled to amounts for the program of
			 education under
				subsection (c) rather than this subsection.
												(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly
			 stipend for
				housing otherwise payable to the individual under subsection (c).
											(C)A stipend in an amount equal to the
				amount of the appropriately reduced amount of the yearly stipend
			 for books,
				supplies, equipment, and other educational costs otherwise payable
			 to the
				individual under subsection (c).
											(3)(A)Payment of the amounts
				payable to an individual under subparagraphs (A) and (C) of
			 paragraph (2) for
				pursuit of a program of education on less than half-time basis
			 shall be made in
				a lump-sum, and shall be made not later than the last day of the
			 month
				immediately following the month in which certification is received
			 from the
				educational institution involved that the individual has enrolled
			 in and is
				pursuing a program of education at the institution.
											(B)Payments of the amounts payable to an
				individual under subparagraph (B) of paragraph (2) shall be made on
			 a monthly
				basis.
											(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for
			 which amounts
				are paid an individual under this subsection, the entitlement of
			 the individual
				to educational assistance under this chapter shall be charged at a
			 percentage
				of a month equal to—
											(A)the number of course hours borne by
				the individual in pursuit of the program of education involved,
			 divided
				by
											(B)the number of course hours for
				full-time pursuit of such program of education.
											(g)Apprenticeship
				or other on-Job training(1)Educational assistance
				is payable under this chapter for full-time pursuit of a program of
				apprenticeship or other on-job training described in paragraphs (1)
			 and (2) of
				section 3687(a) of this title.
										(2)The educational assistance payable
				under this chapter to an individual for pursuit of a program of
			 apprenticeship
				or training referred to in paragraph (1) is the amounts as follows:
											(A)The amount equal to the lesser
				of—
												(i)the established charge which
				similarly circumstances nonveterans enrolled in the program would
			 be required
				to pay; or
												(ii)the maximum amount that would be
				payable to the individual for the program of education under
			 paragraph (1)(A)
				of subsection (c), or under the provisions of paragraphs (2)
			 through (7) of
				subsection (c) applicable to the individual, for the program of
			 education if
				the individual were entitled to amounts for the program of
			 education under
				subsection (c) rather than this subsection.
												(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly
			 stipend for
				housing otherwise payable to the individual under subsection (c).
											(C)A stipend in an amount equal to the
				amount of the appropriately reduced amount of the yearly stipend
			 for books,
				supplies, equipment, and other educational costs otherwise payable
			 to the
				individual under subsection (c).
											(3)The nature and amount of the tuition,
				fees, and other expenses constituting the established charge for a
			 program of
				apprenticeship or training under this subsection shall be
			 determined in
				accordance with regulations prescribed by the Secretary.
										(4)(A)Payment of the amounts
				payable under subparagraphs (A) and (C) of paragraph (2) for
			 pursuit of a
				program of apprenticeship or training shall be made, at the
			 election of the
				Secretary—
												(i)in a lump sum for such period of the
				program as the Secretary shall determine before the commencement of
			 such period
				of the program; or
												(ii)on a monthly basis.
												(B)Payments of the amounts payable under
				subparagraph (B) of paragraph (2) shall be made on a monthly basis.
											(5)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for
			 which amounts
				are paid an individual under this subsection, the entitlement of
			 the individual
				to educational assistance under this chapter shall be charged at
			 the rate of
				one month for each such month.
										(h)Programs of
				education by correspondence(1)Educational assistance
				is payable under this chapter for pursuit of a program of education
			 exclusively
				by correspondence.
										(2)The educational assistance payable
				under this chapter to an individual who is pursuing a program of
			 education
				exclusively by correspondence is the amounts as follows:
											(A)An amount equal to 55 percent of
				amount that would be payable to the individual for the program of
			 education
				under paragraph (1)(A) of subsection (c), or under the provisions
			 of paragraphs
				(2) through (7) of subsection (c) applicable to the individual, for
			 the program
				of education if the individual were entitled to amounts for the
			 program of
				education under subsection (c) rather than this subsection.
											(B)A stipend in an amount equal to the
				equivalent of 55 percent of the appropriately reduced amount of the
			 yearly
				stipend for books, supplies, equipment, and other educational costs
			 otherwise
				payable to the individual under subsection (c).
											(3)Payment of the amounts payable under
				paragraph (2) for pursuit of a program of education by
			 correspondence shall be
				made quarterly on a pro rata basis for the lessons completed by the
			 individual
				and serviced by the institution involved.
										(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(4)) for
			 which amounts
				are paid an individual under this subsection, the entitlement of
			 the individual
				to educational assistance under this chapter shall be charged at
			 the rate of
				one month for each such month.
										(i)Flight
				training(1)Educational assistance
				is payable under this chapter for a program of education consisting
			 of flight
				training as follows:
											(A)Courses of flight training approved
				under section 3860A(b) of this title.
											(B)Flight training meeting the
				requirements of section 3034(d) of this title.
											(2)Paragraphs (2) and (4) of section
				3032(e) of this title shall apply with respect to the availability
			 of
				educational assistance under this chapter for pursuit of flight
			 training
				covered by paragraph (1).
										(3)The educational assistance payable
				under this chapter to an individual for pursuit of a program of
			 education
				consisting of flight training covered by paragraph (1) is the
			 amounts as
				follows:
											(A)The amount equal to the lesser
				of—
												(i)the established charge which
				similarly circumstances nonveterans enrolled in the program would
			 be required
				to pay; or
												(ii)the maximum amount that would be
				payable to the individual for the program of education under
			 paragraph (1)(A)
				of subsection (c), or under the provisions of paragraphs (2)
			 through (7) of
				subsection (c) applicable to the individual, for the program of
			 education if
				the individual were entitled to amounts for the program of
			 education under
				subsection (c) rather than this subsection.
												(B)A housing stipend in an amount equal
				to the amount of the appropriately reduced amount of monthly
			 stipend for
				housing otherwise payable to the individual under subsection (c).
											(C)A monthly stipend in an amount equal
				to the monthly equivalent of the appropriately reduced amount of
			 the yearly
				stipend for books, supplies, equipment, and other educational costs
			 otherwise
				payable to the individual under subsection (c).
											(4)The nature and amount of the tuition,
				fees, and other expenses constituting the established charge for a
			 program of
				flight training under this subsection shall be determined in
			 accordance with
				regulations prescribed by the Secretary.
										(5)Payment of the amounts payable under
				paragraph (3) for pursuit of a program of flight training shall be
			 made on a
				monthly basis.
										(6)For each month for which amounts are
				paid an individual under this subsection, the entitlement of the
			 individual to
				educational assistance under this chapter shall be charged at the
			 rate of one
				month for each such month.
										(j)Payment of
				certain amounts by voucherAmounts payable under subsections
				(c)(1)(A), (e)(2)(A), (f)(2)(A), (g)(2)(A), (h)(2)(A), and
			 (i)(3)(A) shall be
				paid to the individual concerned in the form of a voucher, or other
			 form of
				credit specified by the Secretary for purposes of this subsection,
			 that is
				redeemable by the educational institution concerned in such manner
			 as the
				Secretary shall prescribe.
									(k)Established
				charges defined(1)In subsections (c),
				(e), and (f), the term established charges, in the case of a
				program of education, means the actual charges (as determined
			 pursuant to
				regulations prescribed by the Secretary) for tuition and fees which
			 similarly
				circumstanced nonveterans enrolled in the program of education
			 would be
				required to pay.
										(2)Established charges shall be
				determined for purposes of this subsection on the following basis:
											(A)In the case of an individual enrolled
				in a program of education offered on a term, quarter, or semester
			 basis, the
				tuition and fees charged the individual for the term, quarter, or
				semester.
											(B)In the case of an individual enrolled
				in a program of education not offered on a term, quarter, or
			 semester basis,
				the tuition and fees charged the individual for the entire program
			 of
				education.
											3314.Tutorial
				assistance
									(a)In
				generalSubject to subsection (b), an individual entitled to
				educational assistance under this chapter shall also be entitled to
			 benefits
				provided an eligible veteran under section 3492 of this title.
									(b)Conditions(1)The provision of
				benefits under subsection (a) shall be subject to the conditions
			 applicable to
				an eligible veteran under section 3492 of this title.
										(2)In addition to the conditions
				specified in paragraph (1), benefits may not be provided to an
			 individual under
				subsection (a) unless the professor or other individual teaching,
			 leading, or
				giving the course for which such benefits are provided certifies
			 that—
											(A)such benefits are essential to correct
				a deficiency of the individual in such course; and
											(B)such course is required as a part of,
				or is prerequisite or indispensable to the satisfactory pursuit of,
			 an approved
				program of education.
											(c)Amount(1)The amount of benefits
				described in subsection (a) that are payable under this section may
			 not exceed
				$100 per month, for a maximum of 12 months, or until a maximum of
			 $1,200 is
				utilized.
										(2)The amount provided an individual
				under this subsection is in addition to the amounts of educational
			 assistance
				paid the individual under section 3313 of this title.
										(d)No charge
				against entitlementAny benefits provided an individual under
				subsection (a) are in addition to any other educational assistance
			 benefits
				provided the individual under this chapter.
									3315.Licensure and
				certification tests
									(a)In
				generalAn individual entitled to educational assistance under
				this chapter shall also be entitled to payment for one licensing or
				certification test described in section 3452(b) of this title.
									(b)Limitation on
				amountThe amount payable under subsection (a) for a licensing or
				certification test may not exceed the lesser of—
										(1)$2,000; or
										(2)the fee charged
				for the test.
										(c)No charge
				against entitlementAny amount paid an individual under
				subsection (a) is in addition to any other educational assistance
			 benefits
				provided the individual under this chapter.
									3316.Supplemental
				educational assistance for additional service
									(a)In
				generalUnder such regulations as the Secretary of Defense shall
				prescribe, an individual entitled to educational assistance under
			 this chapter
				shall be eligible for supplemental educational assistance for
			 additional
				service as authorized by the provisions of subchapter III of
			 chapter 30 of this
				title.
									(b)AdministrationThe
				qualification for entitlement, amount, and payment of supplemental
			 educational
				assistance under this section shall be in accordance with the
			 provisions of
				subchapter III of chapter 30 of this title, except that any
			 reference in such
				provisions to eligibility for basic educational assistance under a
			 provision of
				subchapter II of chapter 30 of this title shall be treated as a
			 reference to
				eligibility for educational assistance under the appropriate
			 provision of this
				chapter.
									3317.Public-private
				contributions for additional educational assistance
									(a)Establishment
				of programIn instances where the educational assistance provided
				pursuant to section 3313(c)(1)(A) does not cover the full cost of
			 established
				charges (as specified in section 3313 of this title), the Secretary
			 shall carry
				out a program under which colleges and universities can,
			 voluntarily, enter
				into an agreement with the Secretary to cover a portion of those
			 established
				charges not otherwise covered under section 3313(c)(1)(A), which
			 contributions
				shall be matched by equivalent contributions toward such costs by
			 the
				Secretary. The program shall only apply to covered individuals
			 described in
				paragraphs (1) and (2) of section 3311(b).
									(b)Designation of
				programThe program under this section shall be known as the
				Yellow Ribbon G.I. Education Enhancement Program.
									(c)AgreementsThe
				Secretary shall enter into an agreement with each college or
			 university seeking
				to participate in the program under this section. Each agreement
			 shall specify
				the following:
										(1)The manner
				(whether by direct grant, scholarship, or otherwise) of the
			 contributions to be
				made by the college or university concerned.
										(2)The maximum
				amount of the contribution to be made by the college or university
			 concerned
				with respect to any particular individual in any given academic
			 year.
										(3)The maximum
				number of individuals for whom the college or university concerned
			 will make
				contributions in any given academic year.
										(4)Such other
				matters as the Secretary and the college or university concerned
			 jointly
				consider appropriate.
										(d)Matching
				contributions(1)In instances where the
				educational assistance provided an individual under section
			 3313(c)(1)(A) of
				this title does not cover the full cost of tuition and mandatory
			 fees at a
				college or university, the Secretary shall provide up to 50 percent
			 of the
				remaining costs for tuition and mandatory fees if the college or
			 university
				voluntarily enters into an agreement with the Secretary to match an
			 equal
				percentage of any of the remaining costs for such tuition and fees.
										(2)Amounts available to the Secretary
				under section 3324(b) of this title for payment of the costs of
			 this chapter
				shall be available to the Secretary for purposes of paragraph (1).
										(e)OutreachThe
				Secretary shall make available on the Internet website of the
			 Department
				available to the public a current list of the colleges and
			 universities
				participating in the program under this section. The list shall
			 specify, for
				each college or university so listed, appropriate information on
			 the agreement
				between the Secretary and such college or university under
			 subsection
				(c).
									IIIAdministrative
				Provisions
								3321.Time
				limitation for use of and eligibility for entitlement
									(a)In
				generalExcept as provided in this section, the period during
				which an individual entitled to educational assistance under this
			 chapter may
				use such individual's entitlement expires at the end of the 15-year
			 period
				beginning on the date of such individual's last discharge or
			 release from
				active duty.
									(b)Exceptions(1)Subsections (b), (c),
				and (d) of section 3031 of this title shall apply with respect to
			 the running
				of the 15-year period described in subsection (a) of this section
			 in the same
				manner as such subsections apply under section 3031 of this title
			 with respect
				to the running of the 10-year period described in section 3031(a)
			 of this
				title.
										(2)Section 3031(f) of this title shall
				apply with respect to the termination of an individual's
			 entitlement to
				educational assistance under this chapter in the same manner as
			 such section
				applies to the termination of an individual's entitlement to
			 educational
				assistance under chapter 30 of this title, except that, in the
			 administration
				of such section for purposes of this chapter, the reference to
			 section 3013 of
				this title shall be deemed to be a reference to 3312 of this title.
										(3)For purposes of subsection (a), an
				individual's last discharge or release from active duty shall not
			 include any
				discharge or release from a period of active duty of less than 90
			 days of
				continuous service, unless the individual is discharged or released
			 as
				described in section 3311(b)(2) of this title.
										3322.Bar to
				duplication of educational assistance benefits
									(a)In
				generalAn individual entitled to educational assistance under
				this chapter who is also eligible for educational assistance under
			 chapter 30,
				31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title
			 10, or the
				provisions of the Hostage Relief Act of 1980 (Public Law 96–449; 5
			 U.S.C. 5561
				note) may not receive assistance under two or more such programs
			 concurrently,
				but shall elect (in such form and manner as the Secretary may
			 prescribe) under
				which chapter or provisions to receive educational assistance.
									(b)Inapplicability
				of service treated under educational loan repayment programsA
				period of service counted for purposes of repayment of an education
			 loan under
				chapter 109 of title 10 may not be counted as a period of service
			 for
				entitlement to educational assistance under this chapter.
									(c)Service in
				Selected ReserveAn individual who serves in the Selected Reserve
				may receive credit for such service under only one of this chapter,
			 chapter 30
				of this title, and chapters 1606 and 1607 of title 10, and shall
			 elect (in such
				form and manner as the Secretary may prescribe) under which chapter
			 such
				service is to be credited.
									(d)Additional
				coordination mattersIn the case of an individual entitled to
				educational assistance under chapter 30, 31, 32, or 35 of this
			 title, chapter
				107, 1606, or 1607 of title 10, or the provisions of the Hostage
			 Relief Act of
				1980, or making contributions toward entitlement to educational
			 assistance
				under chapter 30 of this title, as of the date of the enactment of
			 the
				Post-9/11 Veterans Educational Assistance Act of 2007, coordination
			 of
				entitlement to educational assistance under this chapter, on the
			 one hand, and
				such chapters or provisions, on the other, shall be governed by the
			 provisions
				of section 3(c) of the Post-9/11 Veterans Educational Assistance
			 Act of
				2007.
									3323.Administration
									(a)In
				general(1)Except as otherwise
				provided in this chapter, the provisions specified in section
			 3034(a)(1) of
				this title shall apply to the provision of educational assistance
			 under this
				chapter.
										(2)In applying the provisions referred
				to in paragraph (1) to an individual entitled to educational
			 assistance under
				this chapter for purposes of this section, the reference in such
			 provisions to
				the term eligible veteran shall be deemed to refer to an
				individual entitled to educational assistance under this chapter.
										(3)In applying section 3474 of this
				title to an individual entitled to educational assistance under
			 this chapter
				for purposes of this section, the reference in such section 3474 to
			 the term
				educational assistance allowance shall be deemed to refer to
				educational assistance payable under section 3313 of this title.
										(4)In applying section 3482(g) of this
				title to an individual entitled to educational assistance under
			 this chapter
				for purposes of this section—
											(A)the first reference to the term
				educational assistance allowance in such section 3482(g) shall be
				deemed to refer to educational assistance payable under section
			 3313 of this
				title; and
											(B)the first sentence of paragraph (1) of
				such section 3482(g) shall be applied as if such sentence ended
			 with
				equipment.
											(b)Information on
				benefits(1)The Secretary of
				Veterans Affairs shall provide the information described in
			 paragraph (2) to
				each member of the Armed Forces at such times as the Secretary of
			 Veterans
				Affairs and the Secretary of Defense shall jointly prescribe in
				regulations.
										(2)The information described in this
				paragraph is information on benefits, limitations, procedures,
			 eligibility
				requirements (including time-in-service requirements), and other
			 important
				aspects of educational assistance under this chapter, including
			 application
				forms for such assistance under section 5102 of this title.
										(3)The Secretary of Veterans Affairs
				shall furnish the information and forms described in paragraph (2),
			 and other
				educational materials on educational assistance under this chapter,
			 to
				educational institutions, training establishments, military
			 education
				personnel, and such other persons and entities as the Secretary
			 considers
				appropriate.
										(c)Regulations(1)The Secretary shall
				prescribe regulations for the administration of this chapter.
										(2)Any regulations prescribed by the
				Secretary of Defense for purposes of this chapter shall apply
			 uniformly across
				the Armed Forces.
										3324.Allocation of
				administration and costs
									(a)AdministrationExcept
				as otherwise provided in this chapter, the Secretary shall
			 administer the
				provision of educational assistance under this chapter.
									(b)CostsPayments
				for entitlement to educational assistance earned under this chapter
			 shall be
				made from funds appropriated to, or otherwise made available to,
			 the Department
				of Veterans Affairs for the payment of readjustment
				benefits.
									.
				(2)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are
			 each
			 amended by inserting after the item relating to chapter 32 the following
			 new
			 item:
					
						
							33.Post-9/11
				  Educational
				  Assistance3301
						
						.
				(b)Conforming
			 amendments
				(1)Amendments
			 relating to duplication of benefits
					(A)Section 3033 of
			 title 38, United States Code, is amended—
						(i)in
			 subsection (a)(1), by inserting 33, after 32,;
			 and
						(ii)in subsection
			 (c), by striking both the program established by this chapter and the
			 program established by chapter 106 of title 10 and inserting two
			 or more of the programs established by this chapter, chapter 33 of this
			 title,
			 and chapters 1606 and 1607 of title 10.
						(B)Paragraph (4) of
			 section 3695(a) of such title is amended to read as follows:
						
							(4)Chapters 30, 32,
				33, 34, 35, and 36 of this
				title.
							.
					(C)Section 16163(e)
			 of title 10, United States Code, is amended by inserting 33,
			 after 32,.
					(2)Additional
			 conforming amendments
					(A)Title 38, United
			 States Code, is further amended by inserting 33, after
			 32, each place it appears in the following provisions:
						(i)In
			 subsections (b) and (e)(1) of section 3485.
						(ii)In
			 section 3688(b).
						(iii)In subsections
			 (a)(1), (c)(1), (c)(1)(G), (d), and (e)(2) of section 3689.
						(iv)In
			 section 3690( b)(3)(A).
						(v)In
			 subsections (a) and (b) of section 3692.
						(vi)In
			 section 3697(a).
						(B)Section
			 3697A(b)(1) of such title is amended by striking or 32 and
			 inserting 32, or 33.
					(c)Applicability
			 to individuals under Montgomery GI Bill program
				(1)Individuals
			 eligible to elect participation in post-9/11 educational
			 assistanceAn individual may elect to receive educational
			 assistance under chapter 33 of title 38, United States Code (as added by
			 subsection (a)), if such individual—
					(A)as of the date of
			 the enactment of this Act—
						(i)is
			 entitled to basic educational assistance under chapter 30 of title 38,
			 United
			 States Code, and has used, but retains unused, entitlement under that
			 chapter;
						(ii)is
			 entitled to educational assistance under chapter 107, 1606, or 1607 of
			 title
			 10, United States Code, and has used, but retains unused, entitlement
			 under the
			 applicable chapter;
						(iii)is entitled to
			 basic educational assistance under chapter 30 of title 38, United States
			 Code,
			 but has not used any entitlement under that chapter;
						(iv)is
			 entitled to educational assistance under chapter 107, 1606, or 1607 of
			 title
			 10, United States Code, but has not used any entitlement under such
			 chapter;
						(v)is
			 a member of the Armed Forces who is eligible for receipt of basic
			 educational
			 assistance under chapter 30 of title 38, United States Code, and is making
			 contributions toward such assistance under section 3011(b) or 3012(c) of
			 such
			 title; or
						(vi)is
			 a member of the Armed Forces who is not entitled to basic educational
			 assistance under chapter 30 of title 38, United States Code, by reason of
			 an
			 election under section 3011(c)(1) or 3012(d)(1) of such title; and
						(B)as of the date of
			 the individual's election under this paragraph, meets the requirements for
			 entitlement to educational assistance under chapter 33 of title 38, United
			 States Code (as so added).
					(2)Election on
			 treatment of transferred entitlement
					(A)ElectionIf,
			 on the date an individual described in subparagraph (A)(i) or (A)(iii) of
			 paragraph (1) makes an election under that paragraph, a transfer of the
			 entitlement of the individual to basic educational assistance under
			 section
			 3020 of title 38, United States Code, is in effect and a number of months
			 of
			 the entitlement so transferred remain unutilized, the individual may elect
			 to
			 revoke all or a portion of the entitlement so transferred that remains
			 unutilized.
					(B)Availability of
			 revoked entitlementAny entitlement revoked by an individual
			 under this paragraph shall no longer be available to the dependent to whom
			 transferred, but shall be available to the individual instead for
			 educational
			 assistance under chapter 33 of title 38, United States Code (as so added),
			 as
			 provided in paragraph (3)(B).
					(C)Availability of
			 unrevoked entitlementAny entitlement described in subparagraph
			 (A) that is not revoked by an individual in accordance with that
			 subparagraph
			 shall remain available to the dependent or dependents concerned in
			 accordance
			 with the current transfer of such entitlement under section 3020 of title
			 38,
			 United States Code.
					(3)Post-9/11
			 educational assistance
					(A)In
			 generalSubject to subparagraph (B), an individual making an
			 election under paragraph (1) shall be entitled to educational assistance
			 under
			 chapter 33 of title 38, United States Code (as so added), in accordance
			 with
			 the provisions of such chapter, instead of basic educational assistance
			 under
			 chapter 30 of title 38, United States Code, or educational assistance
			 under
			 chapter 107, 1606, or 1607 of title 10, United States Code, as
			 applicable.
					(B)Limitation on
			 entitlement for certain individualsIn the case of an individual
			 making an election under paragraph (1) who is described by subparagraph
			 (A)(i)
			 of that paragraph, the number of months of entitlement of such individual
			 to
			 educational assistance under chapter 33 of title 38, United States Code
			 (as so
			 added), shall be the number of months equal to the number of months of
			 unused
			 entitlement of such individual under chapter 30 of title 38, United States
			 Code, as of the date of the election, including any number of months
			 entitlement revoked by the individual under paragraph (2)(A).
					(4)Continuing
			 educational assistance under montgomery gi bill
					(A)In
			 generalIf the aggregate amount of entitlement to educational
			 assistance under chapter 33 of title 38, United States Code (as so added),
			 accumulated by an individual described in subparagraph (A)(i) or (A)(ii)
			 of
			 paragraph (1) who makes an election under that paragraph is less than 36
			 months, the individual shall retain, and may utilize, any unutilized
			 entitlement of the individual to educational assistance under chapter 30
			 of
			 title 38, United States Code, or chapter 107, 1606, or 1607 of title 10,
			 United
			 States Code, as applicable, for a number of months equal to the lesser
			 of—
						(i)36
			 months minus the number of months of entitlement so accumulated by the
			 individual; or
						(ii)the number of
			 months of such unutilized entitlement of the individual.
						(B)Utilization of
			 retained entitlementThe utilization of entitlement retained by
			 an individual under this paragraph shall be governed by the provisions of
			 chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607
			 of
			 title 10, United States Code, as applicable.
					(5)Treatment of
			 contributions toward basic educational assistance
					(A)Refund of
			 contributionsExcept as provided in subparagraph (B), the
			 Secretary of Veterans Affairs shall pay to each individual making an
			 election
			 under paragraph (1) who is described by clause (i), (iii), or (v) of
			 subparagraph (A) of that paragraph an amount equal to the total amount of
			 contributions made by such individual under subchapter II of chapter 30 of
			 title 38, United States Code, for basic educational assistance under that
			 chapter, including any contributions made under subsection (b) or (e) of
			 section 3011 of such title or any contributions made under subsection (c)
			 or
			 (f) of section 3012 of such title.
					(B)ExceptionIn
			 the case of an individual described by subparagraph (A) who is entitled to
			 basic educational assistance under chapter 30 of title 38, United States
			 Code,
			 by reason of paragraph (4)(A), the amount payable to the individual under
			 this
			 paragraph shall be an amount equal to—
						(i)the
			 amount otherwise payable to the individual under subparagraph (A),
			 multiplied
			 by
						(ii)a
			 fraction—
							(I)the numerator of
			 which is the number equal to the number of months of basic educational
			 assistance under chapter 30 of title 38, United States Code, to which the
			 individual is entitled by reason of paragraph (4)(A); and
							(II)the denominator
			 of which is 36.
							(C)Cessation of
			 contributionsEffective as of the first month beginning on or
			 after the date of an election under paragraph (1) of an individual
			 described by
			 subparagraph (A)(v) of that paragraph, the obligation of such individual
			 to
			 make contributions under section 3011(b) or 3012(c) of title 38, United
			 States
			 Code, as applicable, shall cease, and the requirements of such section
			 shall be
			 deemed to be no longer applicable to such person.
					(6)Termination of
			 entitlement under montgomery gi billExcept as otherwise provided
			 in paragraph (4), effective on the last day of the month in which an
			 individual
			 makes an election under paragraph (1), the entitlement, if any, of the
			 individual to basic educational assistance under chapter 30 of title 38,
			 United
			 States Code, or educational assistance under chapter 107, 1606, or 1607 of
			 title 10, United States Code, as applicable, shall terminate.
				(7)Irrevocability
			 of electionsAn election under paragraph (1) or (2)(A) is
			 irrevocable.
				
